

115 HR 6683 IH: Nicaragua Human Rights and Anticorruption Act of 2018
U.S. House of Representatives
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6683IN THE HOUSE OF REPRESENTATIVESAugust 28, 2018Ms. Ros-Lehtinen (for herself and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to persons responsible for violence and human rights abuses in
			 Nicaragua, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nicaragua Human Rights and Anticorruption Act of 2018. 2.List of persons transferring goods or technologies to Nicaragua that are likely to be used to commit human rights abuses (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a list of each person the President determines have knowingly engaged in an activity described in subsection (b)(1) on or after such date of enactment.
			(b)Activity described
 (1)In generalA person knowingly engages in an activity described in this paragraph if the person— (A)transfers, or facilitates the transfer of, goods or technologies described in paragraph (3) for use in or with respect to Nicaragua, to—
 (i)the Government of Nicaragua; (ii)any entity organized under the laws of Nicaragua; or
 (iii)any national of Nicaragua; or (B)provides services (including services relating to hardware, software, specialized information, or professional consulting, engineering, and support services) with respect to such goods or technologies after such goods or technologies are transferred to Nicaragua.
 (2)Applicability to contracts and other agreementsA person shall be determined to engage in an activity described in paragraph (1) without regard to whether the activity is carried out pursuant to a contract or other agreement entered into before, on, or after the date of the enactment of this Act.
 (3)Goods or technologies describedGoods or technologies described in this subparagraph are goods or technologies that the President determines are to be used by the Government of Nicaragua or any of the agencies or instrumentalities of the Government of Nicaragua (or by any other person on behalf of the Government of Nicaragua or any of such agencies or instrumentalities) to commit serious human rights abuses against the people of Nicaragua, including—
 (A)firearms or ammunition (as such terms are defined in section 921 of title 18, United States Code), rubber bullets, police batons, pepper or chemical sprays, stun grenades, electroshock weapons, tear gas, water cannons, or surveillance technology; or
 (B)hardware, software, telecommunications equipment, or any other technology that the President determines is to be used specifically to restrict the free flow of unbiased information in Nicaragua or to disrupt, monitor, or otherwise restrict speech of the people of Nicaragua.
 (c)Special exception in the case of termination of sanctionable activityThe President may determine not to include a person on the list required under subsection (a) if— (1)the President determines that the person is no longer engaging in, or has taken significant credible steps toward stopping (including by winding down contracts or other agreements that were in effect prior to the date of the enactment of this Act), the activity described in subsection (b)(1) with respect to which the President would otherwise have included the person on the list; and
 (2)the President has received reliable assurances that such person will not knowingly engage in any new activity described in such subsection (b)(1).
 (d)Updated listThe President shall transmit to the appropriate congressional committees an updated list under subsection (a)— (1)not later than 180 days after the date of the enactment of this Act; and
 (2)as new information becomes available. (e)Form of list; public availability (1)FormThe list required under subsection (a) shall be transmitted in unclassified form but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of the list required under subsection (a) shall be made available to the public and posted on the website of the Department of State. 3.Sanctions on persons responsible for violence in Nicaragua (a)In generalThe President shall impose the sanctions described in subsection (b)(1) with respect to each person, including any current or former official of the Government of Nicaragua or a person acting on behalf of that Government, that—
 (1)the President determines— (A)has perpetrated, or is responsible for ordering, controlling, or otherwise directing, significant acts of violence or serious human rights abuses in Nicaragua against individuals participating in protests in Nicaragua that began on April 18, 2018;
 (B)has directed or ordered the arrest or prosecution of a person primarily because of the person’s legitimate exercise of freedom of expression or assembly in relation to the protests in Nicaragua that began on April 18, 2018;
 (C)has knowingly materially assisted, sponsored, or provided significant financial, material, or technological support for, or goods or services in support of, the commission of acts described in paragraph (1) or (2) in relation to protests in Nicaragua that began on April 18, 2018; or
 (D)has engaged in censorship against individuals or media outlets disseminating information in relation to protests in Nicaragua that began on April 18, 2018;
 (E)is responsible for or complicit in ordering, controlling, or otherwise directing significant actions or policies that undermine democratic processes or institutions in Nicaragua;
 (F)is a former or current official of the Government of Nicaragua, or a person acting on behalf of that Government, that is responsible for or complicit in ordering, controlling, or otherwise directing acts of significant corruption, including the expropriation of private or public assets for personal gain, corruption related to government contracts, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions;
 (G)has cooperated with a current or former official of the Government of Venezuela or a person acting on behalf of that Government; or
 (H)is associated with conducting business deals with Petroleos de Venezuela S.A. or its subsidiary in Nicaragua, Alba de Nicaragua S.A. (ALBANISA); or
 (2)is included on the list required under section 2. (b)Sanctions described (1)In generalThe sanctions described in this subsection are the following:
					(A)Asset blocking
 (i)In generalThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (ii)ExceptionThe requirement to block and prohibit all transactions in all property and interests in property under clause (i) shall not include the authority to impose sanctions on the importation of goods.
						(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows or has reasonable grounds to believe meets any of the criteria described in subsection (a) is—
 (I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (a), regardless of when issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien's possession.
 (iii)Exception to comply with united nations headquarters agreementSanctions under this subparagraph shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person if the President determines that such a waiver is in the national interests of the United States and, on or before the date on which the waiver takes effect, submits to the appropriate congressional committees a notice of and justification for the waiver.
 (d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section, except that, in accordance with subsection (b)(1)(A)(ii), the authority to impose sanctions under subsection (b) of this section does not include the authority to impose sanctions relating to the importation of goods.
 (e)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
 4.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives;
 (2)the Committee on Appropriations of the House of Representatives; (3)the Committee on Financial Services of the House of Representatives;
 (4)the Committee on Foreign Relations of the Senate; (5)the Committee on Appropriations of the Senate; and
 (6)the Committee on Banking, Housing, and Urban Affairs of the Senate. 